DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 10/21/2020.
Claims 1 – 3, 11 – 14, and 16 – 18 have been amended.
Claims 19 and 20 are new.
Claims 1 – 20 are pending for consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 07/02/2019 and 8/06/2020 have been received and considered.

Response to Arguments
The rejections under 35 U.S.C. 112(b) have been withdrawn based on the amendments filed on 10/21/2020.
Applicant’s arguments with respect to claims 1 – 20 have been fully considered but they are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 14, 17, 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable Smith (US 9432298 B1) (hereafter Smith), in view of Handschuh et al. (US 2009/0300312 A1) (here after Handschuh), and in view of Taoka (US 10374593) (hereafter Taoka).

Regarding claim 1 Smith teaches: A data protection circuit, comprising: an operation circuit configured to: generate a first alarm signal based on an attack signal, wherein the first alarm signal is in an active level when the operation circuit detects the and wherein the first alarm signal is in an inactive level when the operation circuit does not detect the attack signal; (Examiner note: generation of a first (and/or second) alarm signal is met by a triggering a relevant information (i.e. signal) in response to a specified alarm/alert notification; active/inactive level of the alarm is met by the alarm signal in on/off state) (Smith, in col.123, ll.30 – 34 discloses “a stacked memory package may send out information when a trigger (e.g. condition, criterion, criteria, combination of criteria, etc.) is met (e.g. temperature alarm, error alarm, other alarm or alert/notification, etc.).” Smith, in col.9, ll.28 – 31 discloses “The plurality of memory circuits in memory system(s) may be connected directly to the memory controller(s) and/or indirectly coupled to the memory controller(s) through one or more other intermediate circuits”); [perform bit width expansion and scrambling processing on the first alarm signal to obtain a second alarm signal; and output the second alarm signal;]
an alarm management circuit coupled to the operation circuit, wherein the alarm management circuit comprises: (Examiner note: generation of a first (and/or second) alarm signal is met by a triggering a relevant information (i.e. signal) in response to a specified alarm/alert notification; active/inactive level of the alarm is met by the alarm signal in on/off state) (Smith, in col.123, ll.30 – 34 discloses “a stacked memory package may send out information when a trigger (e.g. condition, criterion, criteria, combination of criteria, etc.) is met (e.g. temperature alarm, error alarm, other alarm or alert/notification, etc.).” Smith, in col.9, ll.28 – 31 discloses “The plurality of memory circuits in memory system(s) may be connected directly to the memory controller(s) and/or indirectly coupled to the memory controller(s) through one or more other intermediate circuits”); a processing circuit comprising two signal processing paths, (Examiner note: operations and functionality of the alarm management circuit (built-in in a chip, Para. [0051]) is met by the functionality of the built-in self-test (BIST) engine) (Smith, in col. 120, ll. 52 – 53 discloses “In one embodiment the logic chip in a stacked memory package may contain a built-in self-test (BIST) engine.”) (Smith, in col. 121, ll. 8 – 11 discloses “In one embodiment a BIST engine may be controlled (e.g. triggered, started, stopped, modified, etc.) by one or more internal commands and/or events (e.g. logic chip signals, at start-up, during initialization, etc.)” Smith, in col. 462, ll. 35 – 39 discloses “the order of circuit blocks and/or functions that may perform descrambling and DC balance decoding in the Rx data-path may be reversed (e.g. swapped, interchanged, re-sequenced, retimed, timing altered, etc.)”)
[wherein the processing circuit is configured to: receive the second alarm signal on each of the two signal processing paths; perform descrambling processing of the second alarm signal on each of the two signal processing paths at different time periods to obtain a descrambling result; and output the descrambling result;]
Smith fails to explicitly teach: a reset request circuit coupled to the processing circuit and configured to: receive the descrambling result; generate a reset request signal according to the descrambling result; and 2Atty. Docket No. 4657-68100 (85084726US10) output the reset request signal, wherein the reset request signal is in: the active level when the descrambling result is in the active level; and the inactive level when the descrambling result is in the inactive level; and a reset circuit coupled to the alarm management circuit and configured to: receive the reset 
Handschuh from the analogous technical field teaches: a reset request circuit coupled to the processing circuit and configured to: receive the descrambling result; generate a reset request signal according to the descrambling result; (Examiner note: the processing circuit is met by the security component 108; the reset operation is associated with the descrambled data utilized by the security component 106) (Handschuh in Para. [0032] discloses “The security component 108 can be utilized to facilitate efficiently erasing ( e.g., parallel erasing) or resetting (e.g., parallel resetting) to a predefined value all or a select subset of storage locations in the secure memory component 106 in a single clock cycle, as desired, based in part on predetermined reset criteria”. Handschuh in Para. [0038] discloses “the secure memory component 106 can utilize scrambler keys to facilitate scrambling data written to storage locations and descrambling data read from storage locations in the secure memory component 106.”); and 2Atty. Docket No. 4657-68100 (85084726US10) output the reset request signal, wherein the reset request signal is in: the active level when the descrambling result is in the active level; and the inactive level when the descrambling result is in the inactive level; and a reset circuit coupled to the alarm management circuit and configured to: receive the reset request signal; and determine, according to the reset request signal, whether to reset the operation circuit (Examiner note: operation reset or non-reset a memory component comprising processing circuits is performed by the security component 108) (Handschuh in Para. [0025] discloses “the security component can employ a sensor(s) that can detect a security breach and in response to the security breach can transmit a reset signal to the secure memory component to facilitate automatically erasing or resetting to a predefined value all or a desired subset of storage locations in the secure memory component” Handschuh in Para. [0034] discloses “The security component 108 can facilitate determining whether an erase or a reset of all or a portion of the secure memory component 106 is to be performed in response to the detected security breach or tamper event.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of the teaching of Handschuh which discloses control over the reset operation in response to the security diagnostics in order to improve management of protecting operations in the computing system (Handschuh, [0025, 0032, 0034, 0038]).
Smith as modified fails to explicitly teach: perform bit width expansion and scrambling processing on the first alarm signal to obtain a second alarm signal; and output the second alarm signal;
wherein the processing circuit is configured to: receive the second alarm signal on each of the two signal processing paths; perform descrambling processing of the second alarm signal on each of the two signal processing paths at different time periods to obtain a descrambling result; and output the descrambling result;
Taoka from the analogous technical field teaches: perform bit width expansion and scrambling processing on the first alarm signal to obtain a second alarm signal; and output the second alarm signal (Examiner note: signal scrambling/descrambling, i.e. signal conversion is met by the operation of the control IC circuit) (Taoka, in col. 2, ll.34 – 40 discloses “the control IC includes a gate control circuit configured to control the power semiconductor switching element, a protection alarm output circuit configured to output a protection operation signal to the gate control circuit and an alarm signal output terminal when the abnormality of the power semiconductor switching element is detected”) wherein the processing circuit is configured to: receive the second alarm signal on each of the two signal processing paths (Taoka, in col. 16, ll.37 – 42 discloses “generate, using the first and second signals, a first alarm signal indicating the precursory sign of the abnormality and a second alarm signal indicating the abnormality, each of the first and second alarm signals having a different voltage level from each other”); perform descrambling processing of the second alarm signal on each of the two signal processing paths at different time periods to obtain a descrambling result; and output the descrambling result (Taoka, in col. 16, ll.43 – 45 discloses “output the first alarm signal or the second alarm signal as the alarm through the alarm signal output terminal”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith as modified by Handshuh, in view of the teaching of Taoka which discloses operations with the first and second alarm signals in order to improve the diagnostics and trouble solving in the system (Taoka, in col. 2, ll.34 – 40, col. 16, ll.37 – 42, col. 16, ll.43 – 45). 

Regarding claim 2 Smith teaches: The data protection circuit of claim 1, wherein the processing circuit comprises: a first OR gate circuit; a comparator coupled to the first OR gate circuit; a first descrambling processing circuit, (Smith, in col.9, ll.28 – 31 discloses “The plurality of memory circuits in memory system(s) may be connected directly to the memory controller(s) and/or indirectly coupled to the memory controller(s) through one or more other intermediate circuits” Smith, in col. 537, ll. 20 – 22 discloses “bus and/or other signal timing may be varied by the use of circuit delay means and interconnect delay means.” Smith, in col. 385, ll. 43 – 44 discloses “the descrambler may operate in one or more modes” Smith, in col. 381, ll. 46 – 48 discloses “the comparator FL0 may be programmed (e.g. receive as input, be connected to a register or other storage means with fixed or programmable contents, etc.)” Smith, in col. 89, ll. 30 – 33 discloses “Logic (typically at the PHY layer) may perform one or more logic operations (e.g. decode, descramble, deframe, deserialize, etc.) on one or more packets in order to retrieve information from the packet.”), wherein an input end of the first descrambling processing circuit is coupled to an output end of the operation circuit and is configured to receive the second alarm signal; a first delay processing circuit coupled to the first descrambling processing circuit, wherein an output end of the first descrambling processing circuit is coupled to an input end of the first delay processing circuit, and wherein an output end of the first delay processing circuit is coupled to a first input end of the comparator; (Examiner note: It is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary) (Smith, in col. 588, ll. 6 – 9 discloses “delays may be inserted, increased, reduced, etc. by adding, inserting, deleting, removing, bypassing, etc. one or more pipeline stages and/or increasing the delay of one or more pipeline stages” Smith, in col. 462, ll. 35 – 39 discloses “the order of circuit blocks and/or functions that may perform descrambling and DC balance decoding in the Rx datapath may be reversed (e.g. swapped, interchanged, re-sequenced, retimed, timing altered, etc.).”), a second delay processing circuit, wherein an input end of the second delay processing circuit is coupled to the output end of the operation circuit; and 3Atty. Docket No. 4657-68100 (85084726US10) a second descrambling processing circuit coupled to the second delay processing circuit, wherein an output end of the second descrambling processing circuit is coupled to a second input end of the comparator, (Examiner note: delay is one of the clocking functions) (Smith, in col. 381, ll. 11 – 18 discloses “comparator FL3 may receive (e.g. as an input, etc.) a first routing field (e.g. from an internal logic chip signal, as a field received by the logic chip in a command and stored on the logic chip, programmed in the logic chip, etc.) and compare the first routing field with a second routing field in a received packet (e.g. read request, write request, other requests and/or responses and/or commands, etc).” Smith, in col. 471, ll. 26 – 31 discloses “The additional logic functions may, for example, include (but are not limited to): re-timing or other clocking functions, protocol functions that are required but are bypassed by the short-cut (e.g. scrambling or descrambling, DC balance encode or DC balance decode, CRC check or CRC generation, etc.)”), wherein an output end of the second delay processing circuit is coupled to an input end of the second descrambling processing circuit, wherein the output end of the second descrambling processing circuit is coupled to a first input end of the first OR gate circuit, (Smith, in col.35, ll.47 – 51 discloses “Wiring may be changed in a programmable fashion using switches (e.g. pass transistors, logic gates, transmission gates, pass gates, etc.).”), wherein an output end of the comparator is coupled to a second input end of the first OR gate circuit, wherein an output end of the first OR gate circuit is configured to output the descrambling result, wherein the first descrambling processing circuit and the second descrambling processing circuit are configured to perform the descrambling processing, (Smith, in col.385, ll.49 – 50 discloses “The descrambler may forward the current descrambler state to the frame synchronizer.), wherein the first delay processing circuit and the second delay processing circuit are configured to perform delay processing, and wherein when the descrambling processing performed by the first descrambling processing circuit succeeds, the output end of the first descrambling processing circuit is configured to: output the active level when the first alarm signal is in the active level; and 4Atty. Docket No. 4657-68100 (85084726US10) output the inactive level when the first alarm signal is in the inactive level (Smith, in col.123, ll.30 – 34 discloses “a stacked memory package may send out information when a trigger (e.g. condition, criterion, criteria, combination of criteria, etc.) is met (e.g. temperature alarm, error alarm, other alarm or alert/notification, etc.).” Smith, in col.9, ll.28 – 31 discloses “The plurality of memory circuits in memory system(s) may be connected directly to the memory controller(s) and/or indirectly coupled to the memory controller(s) through one or more other intermediate circuits”), wherein the output end of the first descrambling processing circuit is configured to output the active level when the descrambling processing performed by the first descrambling processing circuit fails, wherein when the descrambling processing performed by the second descrambling processing circuit succeeds, the output end of the second descrambling processing circuit is configured to: output the active level when the first alarm signal is in the active level; and output the (Smith, in col.462, ll.35 – 39 discloses “the order of circuit blocks and/or functions that may perform descrambling and DC balance decoding in the Rx datapath may be reversed (e.g. swapped, interchanged, resequenced, retimed, timing altered, etc.).”).

Regarding claim 3 Smith teaches: The data protection circuit of claim 1, wherein the processing circuit comprises: a first OR gate circuit; a comparator coupled to the first OR gate circuit; a first descrambling processing circuit, wherein an input end of the first descrambling processing circuit is coupled to an output end of the operation circuit (Examiner note: processing circuit comprising a number of specialized circuits is met by a plurality of memory circuits in a memory system; clocking functions are comprising delay) (Smith, in col.9, ll.28 – 31 discloses “The plurality of memory circuits in memory system(s) may be connected directly to the memory controller(s) and/or indirectly coupled to the memory controller(s) through one or more other intermediate circuits” Smith, in col. 471, ll. 26 – 31 discloses “The additional logic functions may, for example, include (but are not limited to): re-timing or other clocking functions, protocol functions that are required but are bypassed by the short-cut (e.g. scrambling or descrambling, DC balance encode or DC balance decode, CRC check or CRC generation, etc.)” Smith, in col. 588, ll. 6 – 9 discloses “delays may be inserted, increased, reduced, etc. by adding, inserting, deleting, removing, bypassing, etc. one or more pipeline stages and/or increasing the delay of one or more pipeline stages”), a first delay processing circuit coupled to the first descrambling processing circuit, wherein an output end of the first descrambling processing circuit is coupled to an input end of the first delay processing circuit, wherein an output end of the first delay processing circuit is 5Atty. Docket No. 4657-68100 (85084726US10) coupled to a first input end of the comparator, (Smith, in col. 381, ll. 18 – 21 discloses “comparator FL3 may receive a request packet containing a routing field on (e.g. via, etc.) the link, bus, or other connection means 25-920.”), and wherein the output end of the first delay processing circuit is coupled to a first input end of the first OR gate circuit; a second delay processing circuit, wherein an input end of the second delay processing circuit is coupled to the output end of the operation circuit; a second descrambling processing circuit coupled to the second delay processing circuit, wherein an output end of the second delay processing circuit is coupled to an input end of the second descrambling processing circuit, wherein an output end of the second descrambling processing circuit is coupled to a second input end of the comparator wherein an output end of the comparator is coupled to a second input end of the first OR gate circuit, wherein an output end of the first OR gate circuit is configured to output the descrambling result (Smith, in col. 385, ll. 43 – 44 discloses “the descrambler may operate in one or more modes” Smith, in col. 381, ll. 46 – 48 discloses “the comparator FL0 may be programmed (e.g. receive as input, be connected to a register or other storage means with fixed or programmable contents, etc.)” Smith, in col. 89, ll. 30 – 33 discloses “Logic (typically at the PHY layer) may perform one or more logic operations (e.g. decode, descramble, deframe, deserialize, etc.) on one or more packets in order to retrieve information from the packet.”), wherein the first descrambling processing circuit and the second descrambling processing circuit are configured to perform the descrambling processing, wherein the first delay processing circuit and the second delay processing circuit are configured to perform delay processing, and wherein when the descrambling processing performed by the first 6Atty. Docket No. 4657-68100 (85084726US 10) descrambling processing circuit succeeds, the output end of the first descrambling processing circuit is configured to: output the active level when the first alarm signal is in the active level; and output the inactive level when the first alarm signal is in the inactive level, wherein the output end of the first descrambling processing circuit is configured to output the active level when the descrambling processing performed by the first descrambling processing circuit fails (Smith, in col.462, ll.35 – 39 discloses “the order of circuit blocks and/or functions that may perform descrambling and DC balance decoding in the Rx datapath may be reversed (e.g. swapped, interchanged, resequenced, retimed, timing altered, etc.).”), wherein when the descrambling processing performed by the second descrambling processing circuit succeeds, the output end of the second descrambling processing circuit is configured to: output the active level when the first alarm signal is in the active level; and output the inactive level when the first alarm signal is in the inactive level, and wherein the output end of the second descrambling processing circuit is configured to output the active level when the descrambling processing performed by the second descrambling processing circuit fails (Smith, in col. 462, ll. 35 – 39 discloses “the order of circuit blocks and/or functions that may perform descrambling and DC balance decoding in the Rx datapath may be reversed (e.g. swapped, interchanged, re-sequenced, retimed, timing altered, etc.).”).

Regarding claim 4 Smith teaches: The data protection circuit of claim 1, wherein the processing circuit comprises a descrambling circuit, wherein an input end of the descrambling circuit is coupled to an output end of the operation circuit, wherein an output end of the descrambling circuit is coupled to an input end of the reset request circuit, and wherein the descrambling circuit is configured to: receive the second alarm signal; perform the descrambling processing on the second alarm signal; and 7Atty. Docket No. 4657-68100 (85084726US10) obtain the descrambling result (Examiner note: as noted above, process and control of the first/second alarm signals is met by triggering and control of internal logic chip signals) (Smith, in col. 121, ll. 8 – 11 discloses “In one embodiment a BIST engine may be controlled (e.g. triggered, started, stopped, modified, etc.) by one or more internal commands and/or events (e.g. logic chip signals, at start-up, during initialization, etc.)” Smith, in col. 462, ll. 35 – 39 discloses “the order of circuit blocks and/or functions that may perform descrambling and DC balance decoding in the Rx data-path may be reversed (e.g. swapped, interchanged, re-sequenced, retimed, timing altered, etc.)”), wherein when the descrambling processing performed by the descrambling circuit succeeds, the descrambling result is in: the active level when the first alarm signal is in the active level; and the inactive level when the first alarm signal is in the inactive level, and wherein the descrambling result is in the active level when the descrambling processing performed by the descrambling circuit fails (Examiner note: as noted above, generation of a first (and/or second) alarm signal is met by a triggering a relevant information (i.e. signal) in response to a specified alarm/alert notification; active/inactive level of the alarm is met by the alarm signal in on/off state) (Smith, in col.123, ll.30 – 34 discloses “a stacked memory package may send out information when a trigger (e.g. condition, criterion, criteria, combination of criteria, etc.) is met (e.g. temperature alarm, error alarm, other alarm or alert/notification, etc.).”).

Regarding claim 5 Smith teaches: The data protection circuit of claim 2, wherein the reset request circuit is a first AND gate circuit, wherein a first input end of the first AND gate circuit is coupled to the output end of the first OR gate circuit (Examiner note: gates AND, OR XOR etc. are building blocks of digital switches that may include variety of different gates and their combinations) (Smith, in col.366, ll.53 – 60 discloses “crossbar circuits may be constructed from any switching means including (but not limited to) one or more of the following: CMOS switches, MOS switches, transistor switches, pass gates, MUXes, optical switches, mechanical ( e.g. micromechanical, MEMS, etc.) switches, other electrical and/or logical switching means, other circuits/macros/cells, combinations of these and/or other switching means, etc.” Smith, in col.514, ll.40 – 42 discloses “switch circuit 27-662 may include one or more MOS transistors, but any switches (e.g. pass gates, CMOS devices, buffers, combinations of these and/or other switching functions, etc.) may be used.”), wherein a second input end of the first AND gate circuit is configured to input an alarm enable signal (Smith, in col.123, ll.30 – 34 discloses “a stacked memory package may send out information when a trigger (e.g. condition, criterion, criteria, combination of criteria, etc.) is met (e.g. temperature alarm, error alarm, other alarm or alert/notification, etc.).” Smith, in col.466, ll.38 – 43 discloses “circuit block X and/or the output pad drivers may be controlled (e.g. gated, enabled, OE controlled, etc.) in order to correctly insert and/or correctly align, re-align, etc. (e.g. with respect to bit clock, etc.) the repeated packets (e.g. forwarded packets, short-cut packets, etc.).”). 
Smith fails to explicitly teach: and wherein an output end of the first AND gate circuit is configured to output the reset request signal
Handschuh  from the analogous technical field teaches: and wherein an output end of the first AND gate circuit is configured to output the reset request signal (Examiner note: as noted above, the processing circuit is met by the security component 108 (built using logic gates including the AND gate); the reset operation is associated with the descrambled data utilized by the security component 106) (Handschuh in Para. [0032] discloses “The security component 108 can be utilized to facilitate efficiently erasing ( e.g., parallel erasing) or resetting (e.g., parallel resetting) to a predefined value all or a select subset of storage locations in the secure memory component 106 in a single clock cycle, as desired, based in part on predetermined reset criteria” Handschuh in Para. [0038] discloses “the secure memory component 106 can utilize scrambler keys to facilitate scrambling data written to storage locations and descrambling data read from storage locations in the secure memory component 106.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of the teaching of Handschuh which discloses the reset operation performed by the specialized circuit built using logic gates in order to improve protection of the operating chip (Handschuh, [0032, 0038]).

Regarding claim 6 Smith teaches: The data protection circuit of claim 5, wherein the alarm enable signal is received from a register, and wherein the register is configured by a software (Smith, in col.38, ll.44 – 46 discloses “The logic chip may present an API to the CPU specifying registers etc. that may be modified in order to change PHY configuration(s).” Smith, in col.123, ll.30 – 34 discloses “a stacked memory package may send out information when a trigger (e.g. condition, criterion, criteria, combination of criteria, etc.) is met (e.g. temperature alarm, error alarm, other alarm or alert/notification, etc.).”).

Regarding claim 7 Smith teaches: The data protection circuit of claim 5, further comprising a second OR gate circuit, wherein an output end of the second OR gate circuit is configured to output the alarm enable signal, wherein a first input end of the second OR gate circuit is configured to input a first alarm enable signal (Smith, in col.366, ll.53 – 60 discloses “crossbar circuits may be constructed from any switching means including (but not limited to) one or more of the following: CMOS switches, MOS switches, transistor switches, pass gates, MUXes, optical switches, mechanical ( e.g. micromechanical, MEMS, etc.) switches, other electrical and/or logical switching means, other circuits/macros/cells, combinations of these and/or other switching means, etc.”), wherein a second input end of the second OR gate circuit is configured to input a second alarm enable signal, wherein the first alarm enable signal is 8Atty. Docket No. 4657-68100 (85084726US10) (Smith, in col.47, ll.37 – 40 discloses “the logic chip may contain logic and/or storage (e.g. memory, registers, etc.) that are operable to act as one or more replay buffers to perform replay of packets, commands, requests etc.”).

Regarding claim 8 Smith teaches: The data protection circuit of claim 5, further comprising: a second AND gate circuit, wherein a first input end of the second AND gate circuit is configured to input an alarm interruption enable signal, wherein a second input end of the second AND gate circuit is coupled to the output end of the first OR gate, circuit (Examiner note: as noted above AND, OR, and other gates are building blocks for variety of digital circuits) (Smith, in col.366, ll.53 – 60 discloses “crossbar circuits may be constructed from any switching means including (but not limited to) one or more of the following: CMOS switches, MOS switches, transistor switches, pass gates, MUXes, optical switches, mechanical ( e.g. micromechanical, MEMS, etc.) switches, other electrical and/or logical switching means, other circuits/macros/cells, combinations of these and/or other switching means, etc.”) wherein an output end of the second AND gate circuit is configured to input an interruption signal to a central processing unit (CPU), and wherein the interruption signal is configured to trigger the CPU to execute an alarm processing program (Smith, in col.123, ll.30 – 34 discloses “a stacked memory package may send out information when a trigger (e.g. condition, criterion, criteria, combination of criteria, etc.) is met (e.g. temperature alarm, error alarm, other alarm or alert/notification, etc.).” Smith, in col.131, ll.39 – 41 discloses “the polling and interrupt logic block may be responsible for controlling the mode of memory access control”).

Regarding claim 9 Smith teaches: The data protection circuit of claim 1, wherein a scrambling processing manner comprises any one of: cyclic redundancy check (CRC) parity check; or encryption (Smith, in col. 471, ll. 26 – 31 discloses “The additional logic functions may, for example, include (but are not limited to): re-timing or other clocking functions, protocol functions that are required but are bypassed by the short-cut (e.g. scrambling or descrambling, DC balance encode or DC balance decode, CRC check or CRC generation, etc.)”).

Regarding claim 10 Smith teaches: The data protection circuit of claim 7, wherein the one-time programmable device is an electrical fuse (Efuse) (Smith, in col. 42, ll. 35 – 37 discloses “The repair logic and/or other repair components (e.g. LUTs, spare memory, spare components, fuses, etc.) may be located on one or more logic chips”).

Regarding claim 11 Smith teaches: The data protection circuit of claim 1, wherein the active level is a high level signal value, and wherein the inactive level is a low level signal value (Examiner note: the high/low level in digital electronics is anticipated as digital 1/0 corresponding to the switch or triggers in the on/off state) (Smith, in col.123, ll.30 – 34 discloses “a stacked memory package may send out information when a trigger (e.g. condition, criterion, criteria, combination of criteria, etc.) is met (e.g. temperature alarm, error alarm, other alarm or alert/notification, etc.).”).

Regarding claim 12, claim 12 discloses a method that is substantially equivalent to the circuit of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13 Smith teaches: The method of claim 12, further comprising: outputting the active level based on the first alarm signal being in the active level and the descrambling processing failing; and outputting the inactive level based on the first alarm signal being in the inactive level (Examiner note: as noted above, the high/low level in digital electronics is anticipated as digital 1/0 corresponding to the switch or triggers in the on/off state; trigger controls a circuit block performing descrambling) (Smith, in col.123, ll.30 – 34 discloses “a stacked memory package may send out information when a trigger (e.g. condition, criterion, criteria, combination of criteria, etc.) is met (e.g. temperature alarm, error alarm, other alarm or alert/notification, etc.).” Smith, in col. 462, ll. 35 – 39 discloses “the order of circuit blocks and/or functions that may perform descrambling and DC balance decoding in the Rx data-path may be reversed (e.g. swapped, interchanged, re-sequenced, retimed, timing altered, etc.)”).
 
Regarding claim 14, claim 14 dependent on claim 12 discloses a method that is substantially equivalent to the circuit of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 14 discloses a method that is substantially equivalent to the circuit of claim 8 dependent on claim 5. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 12 discloses a method that is substantially equivalent to the circuit of claim 9 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 9 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17 Smith teaches:  The method of claim 12, further comprising performing the scrambling processing based on a parity check (Examiner note: as noted above, scrambling/descrambling process is triggered and controlled by internal logic chip signals) (Smith, in col.14, ll.36 – 41 discloses “Any or all of the various elements of a memory system or memory subsystem may include error detection and/or correction methods such as CRC (cyclic redundancy code, or cyclic redundancy check), ECC (error correcting code), EDC (error detecting code, or error detection and correction), LDPC (low-density parity check)” Smith, in col.387, ll.40 – 42 discloses “The scrambler, and/or other equivalent function(s), etc. and/or scrambling algorithms, schemes, etc. may be programmable, configurable, etc.”).

Regarding claim 18 Smith teaches:  The method of claim 12 further comprising performing the scrambling processing based on encryption (Smith, in col.15, ll.20 – 30 discloses “Additional functions that may reside local to the memory subsystem and/or hub device, buffer, etc. may include data, control, write and/or read buffers (e.g. registers, FIFOs, UFOs, etc.), data and/or control arbitration, command reordering, command retiming, one or more levels of memory cache, local pre-fetch logic, data encryption and/or decryption, data compression and/or decompression, data packing functions, protocol (e.g. command, data, format, etc.) translation, protocol checking, channel prioritization control, link-layer functions (e.g. coding, encoding, scrambling, decoding, etc.)”).

Regarding claim 19 Smith as modified fails to explicitly teach: The method of claim 12, further comprising: inputting an alarm enable signal; and outputting the reset request signal based on the alarm enable signal.

Taoka from the analogous technical field teaches: The method of claim 12, further comprising: inputting an alarm enable signal; and outputting the reset request signal based on the alarm enable signal (Examiner note: reset signal processing is met by the processing of the abnormality precursory signal) (Taoka, in col. 16, ll.20 – 22 discloses “output an alarm when a precursory sign of the abnormality or the abnormality is detected based on the detection signal” Taoka, in col. 16, ll.43 – 45 discloses “output the first alarm signal or the second alarm signal as the alarm through the alarm signal output terminal”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith as modified by Handshuh, in view of the teaching of Taoka which discloses processing the abnormality precursory signal, i.e. the reset in order improve system protection (Taoka, in col. 16, ll.20 – 22, col. 16, ll.43 – 45).

Regarding claim 20 Smith as modified fails to explicitly teach: The method of claim 12, further comprising: outputting the active level based on the first alarm signal being in the active level and the descrambling processing succeeding; and outputting the inactive level based on the first alarm signal being in the inactive level.
Taoka from the analogous technical field teaches: The method of claim 12, further comprising: outputting the active level based on the first alarm signal being in the active level (Taoka, in col. 16, ll.43 – 45 discloses “output the first alarm signal or the second alarm signal as the alarm through the alarm signal output terminal”) and the descrambling processing succeeding; and outputting the inactive level based on the first alarm signal being in the inactive level (Examiner note: inactive level signal is met by the low level gate signal) (Taoka, in col. 6, ll.11 – 14 discloses “The protection alarm output circuit 15 outputs a low level signal to the gate terminal of the transistor N1 and the input terminal of the NOT circuit 23, when receiving the low level signal from the comparator 17”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith as modified by Handshuh, in view of the teaching of Taoka which discloses processing of the alarm signal based on the predefined level of the control gate signal in order to improve the alarm signal control (Taoka, col. 6, ll.11 – 14, col. 16, ll.43 – 45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.I.G./Examiner, Art Unit 2431         

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431